ON MOTION FOR REHEARING

ERVIN, J.
We grant the state’s amended motion for rehearing, withdraw our opinion dated December 29, 2000, and substitute in its place this corrected opinion.
In our prior opinion, we vacated the judgment and sentence of Curtis Williams on the ground that the trial court had failed to conduct an inquiry under Nelson v. State, 274 So.2d 256 (Fla. 4th DCA 1973). Appellee thereafter filed an amended motion for rehearing in which it represented that a Nelson inquiry had in fact been conducted, but that a transcript of the hearing had not been included within the record on appeal, and it asked that the record be supplemented with the transcript. We granted the request, and after reviewing the transcript, we now conclude the inquiry adequately complied with the dictates of Nelson. See, e.g., Kearse v. State, 605 So.2d 534 (Fla. 1st DCA 1992). Accordingly, we grant the state’s amended *974motion for rehearing and affirm Williams’ conviction.
AFFIRMED.
PADOVANO and POLSTON, JJ., concur.